                                        Case 2:18-cv-07754-CBM-KS Document 26 Filed 09/25/19 Page 1 of 2 Page ID #:117


                                        1   Yana A. Hart, Esq (SBN: 306499)
                                        2   yana@kazlg.com
                                            KAZEROUNI LAW GROUP, APC
                                        3   2221 Camino Del Rio South, Suite 101
                                            San Diego, CA 92108
                                        4   Telephone: (619) 233-7770
                                            Facsimile: (619) 297-1022
                                        5
                                            Attorneys for Plaintiff
                                        6   Michael Barco
                                        7
                                        8                           UNITED STATES DISTRICT COURT
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                        9
                                       10
                                                Michael Barco, individually and on                CASE NO.: 2:18-CV-07754-CBM
                                       11       behalf of all others similarly                    (KSX)
                                                situated,
KAZEROUNI LAW GROUP, APC




                                       12
                                       13                                                         NOTICE OF VOLUNTARY DISMISSAL
                                                                   Plaintiff,
                       San Diego, CA




                                       14                                                         OF ACTION WITH PREJUDICE AS TO
                                                v.                                                THE NAMED PLAINTIFF AND
                                       15                                                         WITHOUT PREJUDICE AS TO THE
                                                Benveniste Insurance,                             PUTATIVE CLASS
                                       16
                                       17                          Defendant.
                                       18
                                       19
                                       20
                                       21            Plaintiff MICHAEL BARCO hereby moves to dismiss the above entitled
                                       22   action with prejudice as to the named Plaintiff and without prejudice as to the
                                       23   Putative Class, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                       24            The notice and approval requirements of Federal Rule of Civil Procedure

                                       25   23(e) 1 are inapplicable to the parties’ settlement and dismissal of this Putative Class

                                       26   action because this action has not been certified as a class. Regardless, there is no

                                       27
                                            1Federal Rule of Civil Procedure 23(e) states “[t]he claims, issues or defenses of a certified class
                                       28
                                            may be settled, voluntarily dismissed, or compromised only with the Court’s approval.
                                            ______________________________________________________________________________________________________
                                            NOTICE OF DISMISSAL                          - !1 of 2! -                   2:18-cv-07754-CBM (KSx)
                                        Case 2:18-cv-07754-CBM-KS Document 26 Filed 09/25/19 Page 2 of 2 Page ID #:118


                                        1   prejudice to the absent class members because (i) it is highly unlikely that there has
                                        2   been any reliance by putative class members on the filing of this class action to
                                        3   vindicate their rights; (ii) putative class members’ claims will not be prejudiced by

                                        4   lack of adequate time to file other actions due to the tolling of the absent class

                                        5   members’ claims; (iii) there have been no concessions, impairments or other actions

                                        6   taken by the Parties’ counsel that would prejudice the class’ claims; and (iv) the
                                            putative class members are being dismissed without prejudice.
                                        7
                                                 WHEREFORE, the parties respectfully request that this Court dismiss this
                                        8
                                            action with prejudice as to the named Plaintiff, and without prejudice as to the
                                        9
                                            Putative Class, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                       10
                                       11                                                         Respectfully Submitted,
KAZEROUNI LAW GROUP, APC




                                       12
                                            Dated: September 25, 2019                             KAZEROUNI LAW GROUP, APC
                                       13
                       San Diego, CA




                                       14                                                         By: s/ Yana A. Hart
                                                                                                      Yana A. Hart
                                       15                                                             Attorney for Plaintiff
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            ______________________________________________________________________________________________________
                                            NOTICE OF DISMISSAL                          - !2 of 2! -                   2:18-cv-07754-CBM (KSx)
